Citation Nr: 0603281	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the veteran's service-
connected residuals of a fracture of the left forearm.  

2.  Entitlement to service connection for a left hand 
disability, to include as secondary to the veteran's service-
connected residuals of a fracture of the left forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for left shoulder tendonitis, and cubital 
tunnel syndrome of the left hand, to include as secondary to 
the service-connected residuals of a fracture of the left 
forearm.  

The issue of service connection for a left hand disability, 
to include as secondary to the veteran's service-connected 
residuals of a fracture of the left forearm addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current left shoulder disorders began after 
service and are not the result of a disease or injury in 
service.  

2.  The veteran's current shoulder disorders are not due to 
his service-connected residuals of a fracture of the left 
forearm.  





CONCLUSION OF LAW

A left shoulder disorder was not incurred in active service 
and is not proximately due to, or the result of the service-
connected fracture of the left forearm.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  The RO sent the veteran a letter in October 2003 
explaining the claims process and providing him some 
information regarding what he needed to do to substantiate 
his claim.  This letter was sent to the veteran before the 
initial April 2004 rating decision.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding the claim for service connection for a left 
shoulder disability, the RO informed the veteran in the 
October 2003 VCAA letter about the information and evidence 
that is necessary to substantiate a claim for service 
connection.  Specifically, the letter stated that the veteran 
should send:

Medical evidence of a current disability as well as 
evidence showing a connection between your left 
shoulder/hand conditions and your left arm 
condition.  

In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including relevant records from any Federal agency, including 
medical records from the military, VA hospitals, or the 
Social Security Administration.  

The RO also informed the veteran about the information and 
evidence he was expected to provide in the October 2003 
letter.  Specifically, the RO told the veteran to provide 
enough information about his records so that it could request 
them from the person or agency that had them.  It also 
provided the veteran with VA Form 21-4142s, enabling the 
veteran to authorize the RO to obtain treatment records for 
his left shoulder condition.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claim are in the claims file and 
were reviewed by both the RO and the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC regarding 
his claim which informed them of the laws and regulations 
relevant to the veteran's claims.  VA also arranged for a VA 
examination to be conducted to determine the etiology of the 
veteran's left shoulder condition.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Background

Service medical records are negative for treatment of any 
left shoulder disorders.  

At a December 1974 VA examination, the veteran did not make 
any complaints regarding his left shoulder.  In a February 
1975 rating decision, the RO granted service connection for a 
healed fracture of the left forearm.  At December 1975 and 
November 1977 VA examinations, the veteran did not make any 
complaints regarding his left shoulder.  At a November 1979 
VA examination, the veteran complained that he had no 
strength in his left arm, and that it went numb from his 
shoulder down to his fingers.  No specific findings were made 
regarding the left shoulder.  

The veteran underwent a VA examination in December 2003.  The 
examiner noted that the veteran had some ache and soreness in 
his shoulder but had not sustained any specific trauma, 
injury, or accident known to cause it.  The examiner's final 
diagnosis was tendonitis of the left shoulder, and he 
concluded that more likely than not, the veteran's tendonitis 
of the left shoulder was a separate problem and was not 
related to the veteran's fractured left radius.  A VA x-ray 
from December 2003 indicated that the veteran had moderate 
degenerative arthritic changes of the left acromioclavicular 
and shoulder joints.  

At the veteran's December 2005 hearing, he asserted that his 
shoulder problem was due to the fracture in his left forearm.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, manifests to a 
degree of 10 percent or more within one year of leaving 
service, such disability shall be granted service connection 
on a presumptive basis.  38 C.F.R. § 3.307, 3.309 (2005).  

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).

The veteran does not argue that his left shoulder disorders 
are related to service.  Nor does the evidence show that the 
veteran was seen for any left shoulder disorders in service.  
Based on these findings, the veteran's claim must be denied 
on a direct basis.  The veteran's contention is that his left 
shoulder disorders were caused by his service-connected 
residuals of a fracture of the left forearm.  However, the 
evidence does not support the veteran's contention.  

The veteran underwent a VA examination in December 2003, and 
the examiner commented that the veteran's tendonitis of the 
left shoulder was more likely than not a separate problem and 
was not related to the veteran's fractured left radius.  The 
examiner stated that he had reviewed the veteran's claims 
file.  As there are no other medical opinions regarding the 
possible relationship between the veteran's left shoulder and 
his left forearm, it must be concluded that the veteran's 
left shoulder disorders are not related to his service-
connected residuals of a fracture of the left forearm.  Thus, 
the veteran's claim must be denied on a secondary basis as 
well.  

Although the veteran claims that his left shoulder disorder 
is related to his service-connected fracture of the left 
forearm, he is not a medical professional who can make such a 
determination.  The veteran is competent to describe symptoms 
he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for a left shoulder disability 
must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a left shoulder 
disability, to include as secondary to residuals of a 
fracture of the left forearm, is denied.  


REMAND

Regarding the veteran's claim for a left hand disability, he 
underwent a VA examination in December 2003 in which the 
examiner opined that the veteran's left hand strain was 
related to the service-connected disability because of the 
weakness related to the veteran's forearm fracture and 
surgery.  The examiner recommended that the veteran consult a 
neurologist since he was having systemic neurologic findings 
to see if there was any nerve damage or problems with the 
left hand.  

To that end, the veteran underwent a VA neurological 
examination in January 2004.  The examiner diagnosed the 
veteran with left cubital tunnel syndrome, but opined that 
neither a cubital tunnel syndrome nor a cervical 
radiculopathy could be causally related to the veteran's 
remote radius fracture.  The examiner commented that there 
was no splitting of the 4th finger sensory deficit, 
suggesting the possibility that the sensory loss was due to a 
left C8 radiculopathy.  The examiner noted that cervical 
spine x-rays showed no degenerative change at that level, and 
no abnormalities on range-of-motion testing.  He noted that 
electromyograph (EMG) and nerve conduction velocity (NCV) 
studies had been ordered to make a definitive diagnosis.  

Although there is a notation in the claims file dated 
February 2004 that the veteran was contacted to have his EMG 
scheduled, at his December 2005 hearing, he testified that he 
had not been contacted regarding said studies.  Accordingly, 
the veteran's claim should be remanded so that EMG and NCV 
studies can be conducted regarding the veteran's left hand.  
After those studies are conducted, the claims file should be 
returned to a VA neurologist who can provide an opinion as to 
the likelihood that any diagnosed left hand disorders are 
related to the veteran's service-connected left forearm 
disability. 

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  Arrange for the veteran to be 
scheduled for VA EMG and NCV studies 
regarding his left hand.  

2.  Refer the results of the studies to a 
VA neurologist so that the physician can 
offer an opinion regarding the etiology 
of the veteran's left hand disorder.  The 
claims folder, and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
examination report should include 
responses to the each of the following 
item:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that any 
diagnosed left hand disorders are 
the result of the veteran's service-
connected left shoulder disability 
as opposed to it being due to some 
other factor or factors.  (The term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

2.  Thereafter, the appellant's claim of 
entitlement to service connection for a 
left hand disability, to include as 
secondary to the service-connected left 
arm disability, should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


